DANAHY, Chief Judge.
The defendant appeals his conviction of first degree murder for which he was sentenced to life imprisonment with consecutive mandatory minimum terms of twenty-five years and three years. The three-year mandatory minimum was imposed because the murder was committed with a firearm.
The defendant raises several issues concerning his trial, none of which we find to have merit. However, we do agree with the defendant that the trial judge erred in sentencing him to consecutive mandatory minimum terms of imprisonment. Since the mandatory minimum sentences arose from a single criminal episode, we believe that Palmer v. State, 438 So.2d 1 (Fla.1983), applies here and requires that the two mandatory minimum sentences be concurrent. See also State v. Lane, 486 So.2d 586 (Fla.1986).
*236Accordingly, we affirm the defendant's conviction but reverse his sentence with directions that the mandatory minimum terms be made concurrent.
RYDER and PRANK, JJ., concur.